DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/17/21 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. As to the Zeng Declaration and applicant’s arguments regarding the softening temperature being vague and ill defined, while the examiner appreciates that the applicant may earnestly be unfamiliar with the term "softening temperature" that does not mean the term is devoid of meaning. The affidavit and applicant's assertion that the softening temperature is so vague as to make auxetic foam production impossible is not tenable considering Alderson is explicitly directed to production of an auxetic foam [Abstract]. Alderson even notes this softening temperature is below the melting temperature and above glass transition temperature (ie the temperature below which the foam will not retain its deformed shape) [0034] and notes ones ordinarily skilled in the art are "aware of the different softening temperatures of particular foams" [0036]. To take the position that softening temperature is essentially a meaningless term would require one to interpret Alderson as having no disclosure in regards to temperature at all. This simply is not a reasonable reading of the reference. Furthermore, the examiner has included a few evidentiary references to exemplify that the definition of softening point/temperature was known/conventional in the art. The Zeus reference notes "the physical 'softening point' of a plastic is defined largely by the type of plastic being used. For amorphous polymers... the important temperature is Tg- the glass transition temperature." and notes softening temperature is measured as "the temperature at which a plastic starts to soften rapidly." The additionally cited evidentiary references note that the softening point is "temperature at which a plastic material will soften when used in an elevated temperature application", "thermoplastic do not have a melting point which precisely marks the transition from a solid to fluid, but rather undergo a slow softening as temperature increases. Vicat softening temperature was therefore introduced to measurement technology as a substitute value for melting point". Thus, it's clear that the softening temperature would correspond to a temperature somewhere between the Tgs of the blend and Alderson further provides motivation to optimize the temperature in order to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 11, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (Shear Behavior of Flexible Polyurethane Foams Under Uniaxial Compression)in view of Alderson (US 2010/0029796), Greco (The Influence of the Stress Relaxation and Creep Recovery Times on the Viscoelastic Properties of Open Cell Foams), Hutchinson (Physical Aging of Polymers) and Strandburg (US 2008/0275151).
As to claim 18, Andersson teaches a method for producing an auxetic foam, comprising: providing a flexible foam having an initial volume, the foam comprising a plurality of cells, and further comprising a soft domain of polyol [page 1, col 2, 2nd paragraph, page 3 col 1 paragraph 2], a hard domain the isocyanate portion of the molecule [page 1, col 1, 2nd paragraph], and a filler polymer styrene acrylonitrile [page 1, col 2, 2nd paragraph] the same materials as the instant application and would thus have a relaxation time and structural convertibility; placing the foam into a pressure chamber and compressing the foam to a compressed volume less than the initial volume such that the cells are deformed which would require compression for at least a relaxation time [page 4 col 1 2nd paragraph, page 5 col 1 1rst paragraph].
Andersson does not explicitly state heating the compressed foam within the pressure chamber to a particular temperature greater than the second glass transition temperature and less than the thermal transition temperature for a predetermined time for a predetermined amount of time equal to or greater than the relaxation time; allowing the compressed foam to cool to a temperature less than the second glass transition temperature while remaining compressed in the 
Alderson teaches a method of preparing auxetic foams [Abstract] wherein the foam is placed in a mold and compressed [0031-0033] and heated simultaneously for a predetermined time [0021, 0034, 0040] as least equal to the relaxation time as relaxation is maximized [0034,0053] and cooling the foam before removal to fix the structure in order to impart desirable mechanical properties and convert the foam to auxetic material [0023, 0041, 0075]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Andersson and included heating the compressed foam within the pressure chamber for a predetermined time greater than the relaxation time; allowing the compressed foam to cool to a temperature less than the second glass transition temperature while remaining compressed in the pressure chamber; and removing the foam from the pressure chamber and fixing the cells in the deformed state, as suggested by Alderson, in order to impart desirable mechanical properties. 
Alderson teaches a method of preparing auxetic foams [Abstract] wherein the foam is placed in a mold and compressed [0031-0033] and heated simultaneously [0021, 0040]. Alderson notes that the heating temperature is around the softening temperature of the foam as a whole, an overlapping range with the claimed range, and determination of the proper softening temperature is within the skill of one of ordinary skill in the art [0036]. Temperature is also noted to be a results effective variable cell morphology and end mechanical properties[0034, 0075]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the heating temperature to between the 2nd glass transition temperature and the glass transition of the hard segment, as suggested by Alderson, in order to achieve desirable mechanical properties in the foam as such optimization was known in the art. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I.
Andersson does not explicitly state the shape of the filler polymer changes from generally spherical to generally ellipsoidal during the heating step and are retained in this shape.
Strandburg teaches a method of making open celled foam [Abstract]. Strandburg teaches that a foam with spherical cells can be transformed into a foam with ellipsoidal cells through compression by heating it just below the melting point which would be above the glass transition temperature [0060] and this results in a foam with good hygiene and cushioning qualities [0002, 0003, 0006, 0011]. As the cells of the foam transition to an ellipsoidal shape this would also transition the overall foam and the filler polymer to an ellipsoidal shape. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Andersson and transformed the cells from spherical to ellipsoidal by compressing and heating and fixed the cells in this shape, as suggested Strandburg, in order to result in a foam with ellipsoidal cells that has good hygiene and cushioning qualities. Moreover, the spherical feature amounts to a mere change in size or shape, which is generally regarded as obvious, see MPEP 2144.04 IV.
The combination of Andersson, Alderson and Strandburg teach the optimization of relaxation time/ temperature as explained above which would comprise selecting a temperature and time, but does not explicitly state measuring lengths and calculating strain/structural convertibility, plotting the structural convertibility for several temperatures as a function of time, fitting the plot with the KWW equation. 
Greco teaches the effect of relaxation time on the properties of foams and notes measuring different strain rates and therefore structural convertibility which is function of strain [Abstract] and that relaxation time is results effective variable on behavior of the foam [Abstract, Conclusions, 1143, 1148]. It is well settled that the determination of the optimum value of a result effective variable is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize relaxation time by measuring lengths and calculating strain/structural convertibility, plotting the structural convertibility for several temperatures as a function of time, as suggested by Greco, in order to optimize relaxation temperature. 
Hutchinson teaches several different models for modeling the behavior of polymers and notes that KWW equation was convenient for modeling the relaxation time [Abstract, Pg 728]. It 
As to claim 2, Andersson teaches filler polymer comprises styrene acrylonitrile copolymer [page 1, col 2, 2nd paragraph].
As to claim 3, Andersson teaches the compressed volume of the foam is compressed 20%, 30%, 40%, 60% [Page 3 col 2 para. 2].
As to claim 11, Andersson teaches a foam has a Poisson's ratio greater than zero prior to compression and a Poisson's ratio less than zero after compression in the pressure chamber [Fig 12, 13].
As to claim 12, Andersson teaches the filler polymer [page 1, col 2, 2nd paragraph] is different from matrix polymer [page 1, col 2, 2nd paragraph, page 3 col 1 paragraph 2, page 1, col 1, 2nd paragraph] therefore varying a concentration of the filler polymer  in the foam causes variation of mechanical properties of the foam.
Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (Shear Behavior of Flexible Polyurethane Foams Under Uniaxial Compression) in view of Alderson (US 2010/0029796), Greco (The Influence of the Stress Relaxation and Creep Recovery Times on the Viscoelastic Properties of Open Cell Foams), Hutchinson (Physical Aging of Polymers) and Strandburg (US 2008/0275151), as applied to claims 2, 3, 7, 11, 12, 18, in view of Lakes (US 4668557).
As to claims 6 and 8, Andersson does not explicitly state the predetermined time is less than about 10 minutes and greater than 1 minute.
Lakes teaches a method of transforming a foam into a foam with a negative Poisson’s ratio [col 1 line 50-61] wherein the foam is transformed by being held under compression in a mold for only a few minutes [col 3 line 37-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Andersson and had the compression only last for a few minutes, as suggested by Lakes, in order to impart a negative Poisson ratio.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson (Shear Behavior of Flexible Polyurethane Foams Under Uniaxial Compression) in view of Alderson (US 2010/0029796), Greco (The Influence of the Stress Relaxation and Creep Recovery Times on the Viscoelastic Properties of Open Cell Foams), Hutchinson (Physical Aging of Polymers) and Strandburg (US 2008/0275151), as applied to claims 2, 3, 7, 11, 12, 18 above, and in further view of McEvoy (2015/0011666).
As to claim 13, Andersson does not explicitly state the pressure chamber further comprises a mold, and the flexible foam conforms to a shape of the mold after removal of the foam from the pressure chamber.
McEvoy teaches a method of making a foam part wherein the pressure chamber is a mold [0033, Fig 1] and the use of the mold results in a foam part with the desired shape [0003, 0009, claim 33]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pressure chamber comprise a mold that results in the foam keeping the shape of the mold after removal from the pressure chamber, as suggested by McEvoy, in order to obtain a foam product with the desired shape.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAND MELENDEZ/Examiner, Art Unit 1742